Exhibit 10.1

AMERICAN PETROLEUM TANKERS PARENT LLC

DEFERRED COMPENSATION AGREEMENT

This Deferred Compensation Agreement (this “Agreement”) is made and entered into
as of October 11, 2011 (the “Effective Date”), by and between American Petroleum
Tankers Parent LLC, a Delaware limited liability company (the “Company”) and
Robert K. Kurz (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company has determined that it would be in the best interests of
the Company to grant the Executive a deferred compensation award provided for
herein, solely as an incentive and in consideration of future services to be
rendered by the Executive to the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1. Definitions.

“Affiliate” means Affiliate as defined in the LLC Agreement.

“APT Holding” means American Petroleum Tankers Holding LLC, a Delaware limited
liability company.

“APT Holding Class A Members” means APT Holding Class A Members as defined in
the LLC Agreement.

“APT Holding LLC Agreement” means APT Holding LLC Agreement as defined in the
LLC Agreement.

“Award” means the right to receive the Redemption Amount as set forth in this
Agreement.

“Cause” means Cause as defined in the Employment Agreement.

“Change in Control” means the first to occur of any of the following events
(1) any Person who is not a Sponsor Interest Member or an Affiliate of a Sponsor
Interest Member becomes the beneficial owner, directly or indirectly, of more
than fifty percent (50%) of the combined voting power of the then issued and
outstanding limited liability company interests of APT Holding, or (2) the sale,
transfer or other disposition of all or substantially all of the business and
assets of APT Holding, whether by sale of assets, merger or otherwise
(determined on a consolidated basis), to a Person other than a Sponsor Interest
Member or an Affiliate of a Sponsor Interest Member.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.



--------------------------------------------------------------------------------

“Credit Agreement” means the Revolving Notes Facility Agreement, dated as of
August 7, 2006, as amended by and among American Petroleum Tankers LLC (f/k/a
USS Products Investor LLC) the Obligors named therein, the Lenders named
therein, Blackstone Corporate Debt Administration L.L.C., as the Administrative
Agent for the Lenders, JP Morgan Chase Bank, N.A., as the Security Agent and
Lehman Brothers Inc., as Sole Lead Arranger and Sole Bookrunner.

“Employment Agreement” means that certain employment agreement originally
between American Petroleum Tankers LLC and the Executive, dated December 30,
2009, but currently, as amended on May 6, 2010 between American Petroleum
Tankers Parent LLC and the Executive.

“Hurdle Amount” means the outstanding principal amount of the Sponsor Debt plus
accrued interest on such Sponsor Debt as of December 31, 2009.

“IRR” means IRR as defined in the APT Holding LLC Agreement.

“Lender” means Lender as defined in the Credit Agreement.

“LLC Agreement” means that certain Limited Liability Company Agreement of APT
HoldCo II LLC, dated October 11, 2011, as may be amended from time to time.

“Person” means Person as defined in the LLC Agreement.

“Redemption Amount” means an amount equal to the product of (x) .5% multiplied
by (y) the excess, if any, of (i) all amounts paid to the Lenders in respect of
the Sponsor Debt (including principal and interest) over (ii) the Hurdle Amount.

“Sponsor Debt” means the debt obligation under the Credit Agreement.

“Sponsor Interest Member” means Sponsor Interest Member as defined in the LLC
Agreement.

“Transfer” means any transfer, sale, assignment, exchange, charge, pledge, gift,
hypothecation, conveyance, encumbrance, security interest or other disposition
(including any contract therefore), whether direct or indirect, voluntary or
involuntary, by operation of law or otherwise, or the transfer of any other
beneficial interest in the Award.

2. Grant. Upon the terms and subject to the conditions set forth in this
Agreement, on the Effective Date, the Company hereby grants to the Executive the
Award.

3. Transfers of the Award by the Executive. The Award may not be Transferred by
the Executive.

4. Vesting.



--------------------------------------------------------------------------------

(a) The Award shall vest with respect to: (i) twenty percent (20%) of the Award
on the Effective Date, (ii) an additional twenty percent (20%) of the Award on
December 31, 2011 and (iii) an additional twenty percent (20%) of the Award on
each December 31 thereafter (the Effective Date, together with each December 31
thereafter, a “Vesting Date”), subject to the Executive’s continued employment
with the Company or its Affiliates on each Vesting Date.

(b) Notwithstanding Section 4(a) above, in the event of a Change in Control in
which prior to, or in connection with such Change in Control, the APT Holding
Class A Members have collectively received aggregate distributions, pursuant to
Section 5.1 of the APT Holding LLC Agreement, representing an IRR of fifteen
percent (15%), the Award, to the extent not previously forfeited, shall become
fully vested.

5. Change in Control. In the event of a Change in Control, in consideration for
the cancellation of the Award, the Participant shall be entitled to a payment in
an amount equal to the vested portion of the Award (including the portion of the
Award that becomes vested, if any, due to the Change in Control).

6. Termination of Employment.

(a) Termination for Cause. In the event that the Executive’s employment is
terminated by the Company for Cause, the vested and unvested portion of the
Award shall be forfeited.

(b) Termination for Any Other Reason. In the event that the Executive’s
employment is terminated for any reason other than as provided for in
Section 5(a) above, the Executive shall forfeit the unvested portion of the
Award and retain the vested portion of the Award.

7. Section 457A.

(a) The Executive shall promptly notify the Company in writing upon receipt by
the Executive of notice of any pending or threatened tax audit, claim,
adjustment, proceeding or assessment (each, a “Claim”) related to the imposition
of Section 457A of the Code with respect to any payment hereunder. Failure to so
notify the Company of any such Claim shall relieve the Company of any obligation
under this Section 7 with respect to any such Claim, including any related Claim
for any other taxable period, to the extent such failure prejudices the
Company’s ability to defend such Claim or related Claim. The Company shall be
entitled to control the contest of such Claim in all administrative or judicial
proceedings relating to such Claim and may, at its sole option, either pay the
tax claimed to be due and sue for a refund or contest the Claim in any
permissible tax forum. The Executive shall cooperate fully with the Company with
respect to all aspects of contesting any such Claim, including by providing
authorizations and powers of attorney necessary to permit the Company to control
any contest with respect to any such Claim. Any refund received by the Executive
with respect to any contest of any Claim (including any interest attributable to
such refund and



--------------------------------------------------------------------------------

including any refund that would have been received but for use of the refund as
a credit or offset against any tax liability for which the Executive is not
entitled to payment pursuant to this Section 7) shall be for the account of the
Company and the Executive shall pay over such refund to the Company within ten
(10) days of receipt thereof.

(b) In connection with the interest and taxes payable by the Executive solely as
a result of the imposition of Section 457A of the Code (the “457A Taxes”) on any
payment hereunder, the Company shall provide the Executive with a lump sum
payment equal to the 457A Taxes, increased by an amount (the “Amount”) such that
after payment of all income taxes currently due and payable solely as a result
of the receipt of the Amount, the Executive retains an amount equal to the 457A
Taxes.

8. Taxes. The Company may make such provisions and take such steps as it may
deem necessary or appropriate with respect to all federal, state, local and
other taxes applicable to the Award.

9. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered
personally, or sent by facsimile transmission or, if mailed, four (4) days after
the date of mailing or one (1) day after overnight mail, as follows:

(a) If the Company, to:

American Petroleum Tankers Parent LLC

c/o Blackstone Capital Partners V USS, L.P.

345 Park Avenue, 29th Floor

New York, NY 10154

Attention: Sean Klimczak

Fax:          (646) 253-7522

With copies to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention:   Laurence M. Moss, Esq.

Telephone: (212) 756-2000

Fax:            (212) 593-5955

(b) If the Executive, to the Executive’s then current home address reflected in
the Company’s records.

10. General.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified, supplemented or terminated, and waivers or consents to departures from
the provisions hereof may not be given, without the written consent of each of
the parties hereto.



--------------------------------------------------------------------------------

(b) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors and
permitted assigns. The Executive may not assign any of its rights or obligations
under this Agreement without the prior written consent of the Company. The
Company may assign its rights, together with its obligations, to another entity
which will succeed to all or substantially all of the assets and business of the
Company.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which, when so executed and delivered, shall be deemed to be an
original, but all of which counterparts, taken together, shall constitute one
and the same instrument.

(d) Descriptive Headings, Etc. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; (iii) the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (iv) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (v) “or” is not
exclusive; and (vi) provisions apply to successive events and transactions.

(e) Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof.

(g) Consent to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally agrees that any action, suit or proceeding, at law or equity,
arising out of this Agreement or any agreements or transactions contemplated
hereby shall only be brought in any Delaware state or federal court sitting in
Wilmington, Delaware, and hereby irrevocably and unconditionally expressly
submits to the personal jurisdiction and venue of such courts for the purposes
thereof and hereby irrevocably and



--------------------------------------------------------------------------------

unconditionally waives (by way of motion, as a defense or otherwise) any and all
jurisdictional, venue and convenience objections or defenses that such party may
have in such action, suit or proceeding. Each party hereby irrevocably and
unconditionally consents to the service of process of any of the aforementioned
courts.

(h) Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.

(i) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings relating to such subject
matter, other than those set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings between the parties hereto
with respect to such subject matter.

(j) No Employment or Service Contract. Nothing in this Agreement shall confer
upon the Executive any right to continue the Executive’s relationship with the
Company or its Affiliates, nor shall it otherwise restrict in any way the rights
of the Company or its Affiliates, which rights are hereby expressly reserved, to
terminate the Executive’s employment at any time for any reason.

(k) Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(l) Construction. The Company and the Executive acknowledge that each of them
has had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Company and the
Executive.

Signature Page Follows



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AMERICAN PETROLEUM TANKERS PARENT LLC

 

By: American Petroleum Tankers Holding LLC,

its Sole Member

 

By: Blackstone Capital Partners V USS, L.P.,

its Managing Member

 

By: Blackstone Management Associates V APT L.L.C., its General Partner

 

By: Blackstone Family GP L.L.C., its Sole Member

 

By:  

/s/ David I. Foley

Name:   David I. Foley Title:   Senior Managing Director

 

EXECUTIVE:

 

/s/ Robert K. Kurz

Robert K. Kurz